         Case 1:20-cv-01580-RCL Document 25 Filed 06/19/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                       Plaintiff,
                                                    Civil Action No. 20-1580-RCL
 v.

 JOHN R. BOLTON,

                       Defendant.


        MOTION FOR ACCESS TO CLASSIFIED HEARING AND MATERIALS

       Defendant John R. Bolton respectfully moves this Court to grant him and his counsel,

Charles J. Cooper and Michael W. Kirk, access to the classified declarations filed by the

Government, see Doc. 4, and to permit Mr. Bolton and his counsel to participate in any classified

hearings this Court holds. At today’s hearing on the Government’s motion for a temporary

restraining order and preliminary injunction, the Court asked counsel for the United States why

Defendant’s counsel could not be granted access to any hearing on the classified information

submitted by the Government. Counsel for the United States responded that it is the Government’s

policy not to allow those without a “need to know” to see classified materials, and Ambassador

Bolton’s counsel did not “need to know.”

       This answer makes no sense in the context of this case. Ambassador Bolton already knows

the information in his book and the Government sent him a copy with its newly proposed

redactions on June 16, and Mr. Cooper and Mr. Kirk were both previously granted clearance by

the Government to access the classified information described in the book relating to Ukraine as

part of their representation of Ambassador Bolton during the recent impeachment proceedings. It

also flies in the face of basic First Amendment and Due Process protections. The Government is

asking this Court to grant a prior restraint—the most disfavored remedy in American law—against


                                               1
          Case 1:20-cv-01580-RCL Document 25 Filed 06/19/20 Page 2 of 3




Ambassador Bolton without even allowing him to see the evidence on which the Government

relies. While this procedure would be constitutionally questionable even in a non-prior-restraint

situation, the Supreme Court has squarely held that there is “no place” for ex parte procedures in

the issuance of a prior restraint. Carroll v. President & Comm’rs of Princess Anne, 393 U.S. 175,

180 (1968). And while it is true that the D.C. Circuit has permitted ex parte review of classified

information in other prepublication-review cases, it has also said that, where a district court cannot

“resolve the classification issue without the assistance of plaintiff’s counsel,” it “should consider

whether its need for such assistance outweighs the concomitant intrusion upon the Government’s

interest in national security.” Stillman v. CIA, 319 F.3d 546, 549 (D.C. Cir. 2003). In any event,

those cases did not involve prior restraints, which the D.C. Circuit has made clear present a very

different question under the First Amendment. See McGehee v. Casey, 718 F.2d 1137, 1147 n.22

(D.C. Cir. 1983).

       Indeed, even in McGehee, which did not involve a request by the Government for a prior

restraint, the D.C. Circuit stated that “[c]ourts should therefore strive to benefit from criticism and

illumination by [the] party with the actual interest in forcing disclosure,” and it specifically

approved of the District Court’s order allowing the author’s attorney access to classified

information submitted by the Government. 718 F.2d at 1149. See Order, McGehee v. Casey, No.

81-0734 (Apr. 8, 1981), Doc. 8 (attached as Exhibit A). This Court should therefore follow the

same procedure approved in McGehee and grant Ambassador Bolton—who already “know[s] the

nature of the information in question,” McGehee, 718 F.2d at 1149—and his attorneys access to

the Government’s classified declarations and to any classified hearing held by the Court.




                                                  2
         Case 1:20-cv-01580-RCL Document 25 Filed 06/19/20 Page 3 of 3




June 19, 2020                              Respectfully submitted,


                                           /s/ Charles J. Cooper
                                           Charles J. Cooper, Bar No. 248070
                                           Michael W. Kirk, Bar No. 424648

                                           COOPER & KIRK, PLLC
                                           1523 New Hampshire Avenue, NW
                                           Washington, DC 20036
                                           Telephone: (202) 220-9600
                                           Facsimile: (202) 220-9601
                                           Email: ccooper@cooperkirk.com

                                           Counsel for Defendant John R. Bolton




                                       3
